Exhibit 10.2

 

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 28, 2012, is entered into by and among Station Casinos LLC (the
“Borrower”), the financial institutions party hereto as Lenders (collectively,
the “Lenders”), Deutsche Bank AG New York Branch, as L/C Issuer (the “L/C
Issuer”), and Deutsche Bank AG Cayman Islands Branch, as Administrative Agent
(the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Credit Agreement referenced
below.

 

WITNESSETH

 

WHEREAS, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
are parties to a Credit Agreement, dated as of June 16, 2011 (the “Original
Credit Agreement”);

 

WHEREAS, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
are parties to an Amendment No. 1 to Credit Agreement (“Amendment No. 1”), dated
as of June 16, 2011 (the Original Credit Agreement, as amended by Amendment
No. 1, and as otherwise amended, restated, supplemented or otherwise modified
through the date hereof, the “Credit Agreement”);

 

WHEREAS, GVR and OpCo intend to jointly refinance the obligations evidenced by
the GVR Credit Agreement and obligations evidenced by the OpCo Credit Agreement
by entering into a single new credit agreement (the “New OpCo/GVR Credit
Agreement”), dated as of September 28, 2012, made by GVR and OpCo, as
co-borrowers, Deutsche Bank AG Cayman Islands Branch, as Administrative Agent,
and the Lenders from time to time party thereto;

 

WHEREAS, following entry into the New OpCo/GVR Credit Agreement, and upon
receipt of Gaming Approvals to do so, GVR will become a wholly owned subsidiary
of OpCo pursuant to the GVR Subsidiary Conversion (as defined in the Credit
Agreement after giving effect to this Amendment) and will become a subsidiary
guarantor under the New OpCo/GVR Credit Agreement instead of a co-borrower;

 

WHEREAS, the Borrower has requested that the Lenders, the L/C Issuer and the
Administrative Agent agree to amend the Credit Agreement; and

 

WHEREAS, the Lenders, the L/C Issuer and the Administrative Agent have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the L/C Issuer and the Administrative
Agent hereby agree as follows:

 

Section 1.               Amendments. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the Credit Agreement is
hereby amended as follows:

 

(a)   Section 1.01 of the Credit Agreement is amended to insert the following
new definitions alphabetically therein:

 

“Amendment No. 2 to Credit Agreement” means that certain Amendment No. 2 to
Credit Agreement dated as of September 28, 2012 in respect of this Agreement.

 

1

--------------------------------------------------------------------------------


 

“GVR Subsidiary Conversion” means the conversion of GVR from a sister company of
OpCo to a direct wholly owned Subsidiary of OpCo pursuant to the following
steps: (i) GVR and OpCo apply for and obtain Governmental Approval to make GVR a
wholly owned direct Subsidiary of OpCo pursuant to the steps described in this
definition; and (ii) following receipt of all necessary Governmental Approvals,
(A) GVR Holdco 1 merges with and into OpCo Holdings, making OpCo Holdings the
100% direct owner of GVR, (B) OpCo Holdings immediately contributes the equity
of GVR to OpCo, making GVR a direct wholly owned Subsidiary of OpCo, and (C) GVR
Holdco 2 and GVR Holdco 3 are concurrently dissolved, distributing their equity
interest in the merged company to the Borrower by operation of law and leaving
OpCo Holdings as a direct wholly owned Subsidiary of the Borrower, in the case
of each of clause (i) and (ii) hereof as further set forth in the steps
memorandum provided to the Administrative Agent and the Lenders on September 21,
2012.

 

“New OpCo/GVR Credit Agreement” has the meaning provided in Amendment No. 2 to
Credit Agreement.

 

(b)   Section 1.01 of the Credit Agreement is amended by deleting from clause
(c) of the definition of “Collateral and Guarantee Requirement” the phrase “,
GVR Holdco 3” and inserting in place thereof the phrase “, from and after the
GVR Acquisition Consummation Date until the date of the consummation of the GVR
Subsidiary Conversion, GVR Holdco 3”.

 

(c)   Section 1.01 of the Credit Agreement is amended by adding the following
sentence to the definition of “GVR Credit Agreement” at the end thereof: “For
avoidance of doubt, from and after the date of the Amendment No. 2 to Credit
Agreement, the New OpCo/GVR Credit Agreement shall for all purposes be the “GVR
Credit Agreement” under this Agreement.”

 

(d)   Section 1.01 of the Credit Agreement is amended by adding the following
sentence to the definition of “OpCo Credit Agreement” at the end thereof: “For
avoidance of doubt, from and after the date of the Amendment No. 2 to Credit
Agreement, the New OpCo/GVR Credit Agreement shall for all purposes be the “OpCo
Credit Agreement” under this Agreement.”

 

(e)   Clause (ii)(5) of Section 6.01(d) of the Credit Agreement is amended and
restated in its entirety as follows: “(5) from and after the GVR Acquisition
Consummation Date until the date of the consummation of the GVR Subsidiary
Conversion, the GVR Entities”.

 

(f)    Clause (x) of Section 6.01(e) of the Credit Agreement is amended to
delete each occurrence of the phrase “from and after the GVR Acquisition
Consummation Date” now appearing therein and substituting the following
therefor: “from and after the GVR Acquisition Consummation Date until the date
of the consummation of the GVR Subsidiary Conversion”.

 

(g)   Section 7.04 of the Credit Agreement is amended by adding to the end of
clause (e) thereto the phrase “and the GVR Subsidiary Conversion.”

 

(h)   Section 7.05 of the Credit Agreement is amended to delete clause (D) now
occurring in the final proviso of that Section, and to substitute the following
therefor: “(D) other than pursuant to the GVR Subsidiary Conversion, any Equity
Interest in GVR Holdings 3”.

 

(i)    Section 7.08 is amended by re-lettering current sub-clause “(o)” as
sub-clause “(p)” and by inserting a new sub-clause “(o)” as follows: “(o) the
amendment or restatement of certain

 

2

--------------------------------------------------------------------------------


 

agreements as expressly consented to pursuant to Section 2 of Amendment No. 2 to
Credit Agreement, or”.

 

(j)    Section 7.18(a) of the Credit Agreement is amended and restated in its
entirety as follows:

 

(a)          OpCo Holdings. Permit (i) OpCo Holdings to (a) conduct, transact or
otherwise engage in any business or operations other than those incidental to
(1) its ownership of the Equity Interests of OpCo, (2) the maintenance of its
legal existence and (3) the performance of the OpCo Loan Documents, or (b) fail
to own (1) 100% of the Equity Interests of OpCo (other than as a result of any
foreclosure under the OpCo Loan Documents or pursuant to the following clause
(ii)) or (2) following the consummation of the GVR Subsidiary Conversion,
directly or indirectly, 100% of the Equity Interests of GVR (other than as a
result of any foreclosure under the GVR Loan Documents or pursuant to the
following clause (ii)) or (ii) permit OpCo Holdings, OpCo or GVR to sell all or
substantially all of its assets except in a bona fide cash sale on arms’-length
terms to a Person not an Affiliate.

 

(k)   Section 7.18(b) of the Credit Agreement is amended by inserting the
following text prior to “(i):” “In each case from and after the GVR Acquisition
Consummation Date until the date of the consummation of the GVR Subsidiary
Conversion,”.

 

(l)    Section 7.18(c)(iii) of the Credit Agreement is amended by re-lettering
clause (D) as clause (E) and inserting the following new Clause (D) as follows:
“(D) the transactions contemplated in the definition of the GVR Subsidiary
Conversion and the amendment or restatement of certain agreements as expressly
consented to pursuant to Section 2 of Amendment No. 2 to Credit Agreement.”

 

(m)  Section 8.01(q) of the Credit Agreement is amended and restated in its
entirety as follows:

 

(q)          Termination or Amendment of Certain Contracts. Except as expressly
consented to pursuant to the express terms of Amendment No. 2 to Credit
Agreement, any Manager Document, the Management Subordination Agreement, any
Subsidiary Cost Allocation Agreement, any Subsidiary Tax Sharing Agreement or
any Transition Services Agreement (or any provision thereof) shall, in whole or
in part, be amended, supplemented, modified or waived (other than as permitted
by Section 6.18, 7.13(e), 7.13(g) or 7.13(h), as the case may be), terminated
(other than upon the expiration of the term thereof), cease to be effective or
cease to be the legally valid, binding and enforceable obligation in any
material respect of any party thereto; or

 

(n)   Section 8.01(t) of the Credit Agreement is amended and restated in its
entirety as follows:

 

(t)           GVR Holding Companies. (i) The Borrower shall cease to own,
directly or indirectly, 100% of the Equity Interests of GVR or (ii) any sale of
all or substantially all of the assets of GVR and its Subsidiaries shall occur,
in each case, other than as a result of any foreclosure under the GVR Loan
Documents or as a result of any sale in accordance with Section 6.19(c) and
Section 7.18 where the Net Cash Proceeds of such disposition have been applied
to prepayment of the Term Loans pursuant to Section 2.05(b)(ii); or

 

3

--------------------------------------------------------------------------------


 

(o)   Clause (ii) of the final paragraph of Section 10.01 of the Credit
Agreement is amended and restated in its entirety as follows: “(ii) to cure
ambiguities or defects (including, without limitation, to permit the
transactions contemplated by the GVR Subsidiary Conversion)”.

 

Section 2.               Consent. The Lenders parties hereto hereby consent to,
and authorize the Borrower and each of its Subsidiaries to execute and deliver,
each of the documents identified on Schedule I hereto (collectively, the
“Restated Intercompany Documentation”).

 

Section 3.               Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the conditions precedent that the Administrative Agent
shall have received (a) counterparts to (i) this Amendment, duly executed by
each of the Borrower, the Required Lenders, the L/C Issuer and the
Administrative Agent and (ii) the Consent and Reaffirmation, the form of which
is attached hereto as Exhibit A, duly executed by each of the parties thereto,
(b) evidence satisfactory to the Administrative Agent that each of the OpCo
Credit Agreement and the GVR Credit Agreement (as in effect immediately prior to
the effectiveness of this Amendment) shall have been refinanced pursuant to the
New OpCo/GVR Credit Agreement in the form attached hereto as Exhibit B, and
(c) duly executed copies of the Restated Intercompany Documentation.

 

Section 4.               Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants as follows:

 

(a)           This Amendment has been duly executed and delivered by it, and
each of this Amendment and the Credit Agreement as amended hereby constitutes
its legal, valid and binding obligations, enforceable in accordance with its
terms except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.

 

(b)           After giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article 5 of
the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(c)           Before and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

Section 5.               Effect on Credit Agreement.

 

(a)           Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.

 

(b)           Except as expressly amended and modified above, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect, and are
hereby ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
neither operate as a waiver of any right, power or remedy of the Administrative
Agent, the L/C Issuer, the Lenders or the other Secured Parties, nor constitute
a waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

 

4

--------------------------------------------------------------------------------


 

Section 6.               GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 7.               Headings. Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

Section 8.               Counterparts. This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of a signed counterpart by facsimile or other
electronic transmission shall have the same effect as delivery of the original
thereof.

 

[The remainder of this page is intentionally blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

STATION CASINOS LLC, as Borrower

 

 

 

 

 

 

 

By

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as the Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ J.T. Coe

 

 

Name:

J.T. Coe

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

7

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as the L/C Issuer

 

 

 

 

 

 

 

By:

/s/ J.T. Coe

 

 

Name:

J.T. Coe

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ James Rolison

 

 

Name:

James Rolison

 

 

Title:

Managing Director

 

8

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Marc Costantino

 

 

Name:

Marc Costantino

 

 

Title:

Executive Director

 

9

--------------------------------------------------------------------------------